UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-25108 UNILAVA CORPORATION (Exact name of registrant as specified in charter) Wyoming 80-0568736 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 353 Sacramento Street, Suite 1500, San Francisco, CA USA 94111 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo  Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No  The number of shares of common stock, no par value, issued and outstanding as ofJune 30, 2010:100,051,107 shares Explanatory Paragraph The accompanying financial statements have not been reviewed by the Company’s independent registered public accountants. ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheet of Unilava Corporation at June 30, 2010, the statements of operations for the three and six months ended June 30, 2010 and 2009, the statements of cash flows for the six months ended June 30, 2010 and 2009, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Unilava Corporation (formerly IWI Holding Limited) Consolidated Balance Sheets June 30, December 31, ASSETS (unaudited) (audited) CURRENT ASSETS Cash $ $ Accounts receivable, net Other current assets Total current assets Fixed assets, net Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Bank overdrafts $ $ Accounts payable and accrued expenses Notes payable Notes payable - related party TOTAL CURRENT LIABILITIES Deferred rent - non current TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, no par value 5,000,000 shares authorized; issued and outstanding0 and0 outstanding at March 31, 2010 and December 31, 2009, respectively. - - Common stock, no par value 120,000,000 shares authorized; issued and outstanding100,051,107 and100,051,107 at June 30, 2010 and December 31, 2009, respectively. Common stock payable - Accumulated deficit ) ) Accumulated other comprehensive loss (Cumulative translation adjustment) ) ) Minority interest TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Unilava Corporation (formerly IWI Holding Limited) Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue $ Cost of revenue Gross profit Costs and Expenses Salaries and payroll taxes Selling, general & administrative Depreciation and amortization Total costs and expenses Loss from operations ) Other Income (Expense) Interest income 98 Other income Interest expense ) Other expense ) - ) - Net loss allocable to minority owner Total other income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Comprehensive loss: Foreign currency translation adjustment $ ) Total comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Unilava Corporation (formerly IWI Holding Limited) Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation and amortization Change in deferred rent - non current - Change in minority interest ) ) CHANGES IN OPERATING ASSETS AND LIABILITIES: Accounts receivable Other current assets ) Other assets Accounts payable and accrued expenses ) ) CASHPROVIDED (USED) BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of furniture and equipment ) - Repayment from notes receivable - Proceeds for notes receivable - ) Cash acquired in purchase of IBFA Acquisitions - CASH PROVIDED (USED) BY FOR INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank overdraft ) - Proceeds from notes payable - Repayment of notes payable ) ) Repayment of related party notes payable ) - CASH PROVIDED USED BY IN FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET DECREASE IN CASH ) CASH, beginning of period CASH, end of period $ $ Interest paid $ $
